 1   LAW OFFICE OF EMILY DE LEON
     Emily De Leon, SBN296416
 2   1318 K Street
     Bakersfield, CA 93301
 3   Tel: (661)326-0857
     Email: emily@lawdeleon.com
 4
     Attorney for:
 5   MYLA G KILCHRIST
 6
                            IN THE UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT of CALIFORNIA
 8

 9
                                                      ) Case No.: 5:19-PO-00248-JLT
     UNITED STATES OF AMERICA,                        )
10
                                                      )
                    Plaintiff,                        ) DEFENDANTS REQUEST AND WAIVER
11
                                                      ) OF APPEARANCE
            vs.                                       )
12
                                                      )
     MYLA G KILCHRIST,                                )
13
                                                      )
                    Defendant                         )
14

15
     Pursuant to Federal Rule of Criminal Procedure 43(b)(2), Defendant Myla G Kilchrist, having
16
     been advised of her right to be personally present at all stages of the proceedings, hereby
17
     requests that this Court permit her to waive her right to personally appear for any and all
18
     proceedings in this matter. Ms. Kilchrist agrees that her interests shall be represented at all times
19
     by the presence of her attorney Emily de León, the same as if Ms. Kilchrist were personally
20
     present. This court has the discretion under Rule 43(b)(2) to permit the defendant’s absence.
21

22
     Date: 01/22/2020                                              ___/s/ Myla G Kilchrist________
23
                                                                       Myla G Kilchrist
24
     Date: 01/22/2020                                              __/s/ Emily de Leon________
25
                                                                   EMILY DE LEON
                                                                   Attorney for Defendant



                             DEFENDANTS REQUEST AND WAIVER OF APPEARANCE      - 1
 1                                                ORDER

 2          Good cause appearing,

 3          IT IS HEREBY ORDERED the Court grants Defendant Kilchrist’s request for waiver

 4   of her personal appearance for all proceedings in this matter.

 5
     IT IS SO ORDERED.
 6

 7
        Dated:     January 24, 2020                            /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                            DEFENDANTS REQUEST AND WAIVER OF APPEARANCE   - 2
